SPEER, J.
On the original hearing we reversed the judgment of the Court of Civil Appeals and affirmed that of the district court. We should have remanded the ease to the Court of Civil Appeals for that court’s action on the assignments of error complaining of the sufficiency of the evidence to support the verdict. It requires no citation of authorities to show that the weighing of the evidence is a question of fact over which we have no jurisdiction, and there is an assignment of error sufficient to raise this question, not passed upon by the Court of Civil Appeals. Our expression in the original opinion, “we find nothing to require a reversal of the judgment of the trial court,” must of course be considered as referring to questions of law which we were called upon to consider.
We recommend that the motion for rehearing be granted to the extent of remanding the cause to the Court of Civil Appeals to enable that court to pass upon the fact issues raised and not decided by it and for further proceedings not inconsistent with this opinion. ‘